Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“the second communication unit being configured to operate using less power than the first communication unit, the second communication unit being configured to transmit the second identification information when a state of the first communication unit is an OFF state” in claim 1 and 6. “the second communication unit” is interpreted as “the BLE chip 24 b in a power-on (ON state) broadcasts an advertising packet in accordance with the BLUETOOTH LE standard,” as disclosed in page 11 Lines 8-13 and page 13 Lines 20-25.
“a storage module configured to store correspondence data indicating a correspondence between the first identification information and the second identification information” in claims 1 and 7. “A storage module” is interpreted as “the storage unit 32 is, for example, a memory element such as a ROM or a RAM” in page 11 Lines 25-27 and “the paired device data storage module 82 is mainly implemented by the storage unit 32” in page 18 Lines 22-24.
“an identification module configured to identify, based on the correspondence data, the first identification information associated with the second identification information received from the second communication unit” in in claims 1 and 7. “An identification module” is interpreted as “the address identification module 86 is mainly implemented by the processor 30” in page 18 Lines 24-25
“A transmission module configured to transmit a predetermined signal to the second communication unit when the second identification information is received” in claim 1 and 7. “A transmission module” is interpreted as “the detection signal transmission module 92, the detection response reception module 94 and the 
“A data communication module configured to communicate data to be used for predetermined information processing to and from the first communication unit identified based on the first identification information identified by the identification module” in claim 1 and 7. “A data communication module” is interpreted as “the processing execution module 98 executes, for example, predetermined information processing in cooperation with the card reader 12 and the server 16” in page 25 Lines 24-26 and “The processing execution module 98 is mainly implemented by the processor 30 and the communication unit 34” in page 18 Line 25 – Page 19 Line 2.
“the first communication device being configured to switch the state of the first communication unit to an ON state when the second communication unit receives the predetermined signal transmitted from the second communication device” in claim 1. “the first communication device” is interpreted as “card reader 2101” in Fig. 6 “The activation/control module 68 of the card reader 12-1 then outputs to the BT3 chip 24a of the card reader 12-1 an activation command for activating the BT3 chip 24a of the card reader 12-1 (Step S107)” in page 29 Lines 3-6 and “the card reader 12 is a portable device that plays a role as a communication device for communicating to and from the mobile terminal 14” in page 10 Lines 9-11.
“the first communication unit switched to an ON state being configured to start to communicate the data to be used for the predetermined information processing to and from the second communication device” in claims 1 and 6. “the first communication unit” is interpreted as “BT3 Chip 24a of the card reader 12-1 is activated (Step S108)” in page 29 Lines and “In the information processing, data communication is performed between the card reader 12-1 and the mobile terminal 14 and between the mobile terminal 14 and the server 16” in page 29 Lines 24-27.
“an activation module configured to switch the state of the first communication unit to an ON state when the second communication unit receives a predetermined signal transmitted from a communication partner device configured to receive the second identification information” in claim 6. “An activation module” is interpreted as “the activation/stop control module 68 is mainly implemented by the processor 20 and the BLE chip 24b” in page 17 Lines 25-26 “the activation/stop control module 68 may activate the BT3 chip 24a in an OFF state in response to the reception of the detection signal” in page 20 Lines 16-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "transmitting a second identification information when a state of the first communication unit is an OFF state," in Page 9 Line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the examination, examiner interprets “the first communication unit” as “a first communication unit.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over LU et al. (United States Patent Application Publication US 2019/0090195), hereinafter LU, in view of LEE et al. (United States Patent Application Publication US 2019/0166490), hereinafter LEE.

Regarding claim 1, LU teaches a communication device, comprising: a first communication device; (“Terminal” Fig. 3) and a second communication device, (“HOST” [0003] “With the development of mobile e-commerce, the payment via a mobile phone becomes main trend for payment made by people currently. More and more payment terminals, such as a POS machine, communicate with the mobile phone via Bluetooth.”) the first communication device including:
a first communication unit in which first identification information is set; (“First Bluetooth Module” Fig. 3. “102 The MCU reads a MAC address of the first Bluetooth module” Fig. 1. [0085] “the first Bluetooth module adapts a Bluetooth chip in BT Classic standard, for example, Bluetooth chip 3.0.” A first communication unit is interpreted as a Bluetooth chip 3.0 with a MAC address, which is interpreted as first identification information.) and
a second communication unit in which second identification information different from the first identification information is set (“Second Bluetooth Module” Fig. 3, “102 The MCU reads address of the a MAC address of first Bluetooth module, forms a Bluetooth name according to the MAC address of the first Bluetooth module and a SN code of the terminal, and sets the name corresponding to the first Bluetooth module and the second Bluetooth module to be the Bluetooth name” Fig. 1, [0085] “the second Bluetooth module adapts a Bluetooth chip in BLE standard, for example, Bluetooth chip 4.0.” A second communication unit with a Bluetooth name or a BLE chip is interpreted as a second Bluetooth module adapting a Bluetooth chip in BLE standard.)
the second communication unit being configured to operate using less power than the first communication unit, ([0031] “the first Bluetooth module adapts a Bluetooth chip in BT Classic standard; the second Bluetooth module adapts a Bluetooth chip in BLE standard.” As well known in the art before the effective filing date of the claimed invention, a Bluetooth chip in BLE standard operates using less power than a Bluetooth chip 3.0. Furthermore, the applicant discloses that “the BLE chip operates using less power than the BT3 chip” in page 2 Line 9.)
the second communication device including: an identification module configured to identify, based on the correspondence data, the first identification information associated with the second identification information received from the second communication unit; ([0074] “the second Bluetooth module activates the Bluetooth broadcast and sends a broadcast package containing a Bluetooth name to a host, wherein the Bluetooth name contains MAC address information of the first Bluetooth module. The host analyzes the broadcast package after receiving the broadcast package and builds a connection to the first Bluetooth module according to the MAC address obtained by analyzing the broadcast package.” Host or a POS machine receives a broadcast package including a Bluetooth name from the second communication unit or a BLE chip. From the Bluetooth name, host identifies a MAC address of the first communication unit or a Bluetooth chip 3.0.) 
a transmission module configured to transmit a predetermined signal to the second communication unit when the second identification information is received; ([0076] “When the second Bluetooth module receives a Bluetooth connecting event sent from the host, step 203 is performed” When the package containing a Bluetooth name from the second communication unit is received, which is interpreted as when the second identification information is received, host sends a Bluetooth connecting event to the second Bluetooth module, which is interpreted as transmit a predetermined signal to the second communication unit.) and 
a data communication module configured to communicate data to be used for predetermined information processing to and from the first communication unit identified based on the first identification information identified by the identification module, ([0078] “Step 204, the first Bluetooth module builds a connection to the host, performs data transferring, is powered down after the data transferring is ended, the second Bluetooth module enters low power consumption state and waits for being waken up, step 206 is performed.” Using the Bluetooth connection between the first Bluetooth module and the host based on the package containing a MAC address of the first Bluetooth module, data is transferred between the host and the first Bluetooth module, which is interpreted as a data communication module configured to communicate data to be used for predetermined information processing to and from the first communication unit.)
the first communication device being configured to switch the state of the first communication unit to an ON state when the second communication unit receives the predetermined signal transmitted from the second communication device, (Fig. 1 “107” “108” “109” “111” “112” At step 107, the first Bluetooth module is powered down. Then, when the second communication unit receives the Bluetooth connecting event from host, which is interpreted as the second communication unit receives the predetermined signal transmitted from the second communication device, at step 109, the MCU of the terminal powers up the first Bluetooth module, which is interpreted as the first communication device switches the state of the first communication unit to an ON state.)
the first communication unit switched to an ON state being configured to start to communicate the data to be used for the predetermined information processing to and from the second communication device. (Fig. 1 “109” “112” “113” “114” After the first Bluetooth module is powered up, through the first Bluetooth module, data is transferred between the host and the first Bluetooth module and the MCU processes the received data.)
However, LU does not teach the second communication unit being configured to transmit the second identification information when a state of the first communication unit is an OFF state, and the second communication device including a storage module configured to store correspondence data indicating a correspondence between the first identification information and the second identification information.
LEE teaches the second communication unit being configured to transmit the second identification information when a state of the first communication unit is an OFF (Fig. 17 “ON Bluetooth LE” “OFF Wireless communication interface (ex. Wi-Fi)” ([0357] “The Wake-Up Packet may be broadcasted to a plurality of servers or unicasted to specific server only, and also transmitted with being included in an Advertising message.” [0358] “The Wake-Up Packet may include an address of the client, a specific code indicating an activation of the main power and a UUID.”) While the wireless communication interface is off, the Bluetooth LE transmits the wake-up packet including an address of the client, a specific code indicating an activation of the main power and a UUID.) and the second communication device including a storage module configured to store correspondence data indicating a correspondence between the first identification information and the second identification information. ([0083] “The memory units 115 and 125 may include a read-only memory (ROM), a random access memory (RAM), a flash memory, a memory card, a storage medium and/or other storage device.” [0350] “After bonding, the client and the server generate and exchange a Random Private Address. The client registers an address of the server, and the server registers an address of the client in Whitelist indicating a list of devices.” [0369] “The client that establishes the Bluetooth LE connection with the server, in order to activate the wireless communication interface which is intended to connect through the Bluetooth LE, transmits a Write request message that requests a writing of a specific operation code indicating activation to the control point property for activating the wireless communication interface (step, S11050).” [0370] “The server writes the specific operation code to the control point property according to the Write request message transmitted from the client, and performs an operation for activating the wireless communication interface.” The whitelist indicating a list of devices such as an address of the server and an address of the client and specific code or activation request to power on the main power to the wireless communication interface is stored in the memory units, which is interpreted as store correspondence data indicating a correspondence between the first identification information and the second identification information.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LU by incorporating the teaching of LEE of the second communication unit to transmit the second identification information when a state of the first communication unit is an OFF state and the second communication device including a storage module configured to store correspondence data indicating a correspondence between the first identification information and the second identification information. As recognized by LEE, a Bluetooth low energy (LE) technology may stably provide information of hundreds of KB at low power consumption resulting in a high speed at low power consumption and at relatively low cost. ([0005], [0007]) Furthermore, LEE recognized that most wireless devices and communication interfaces use a method for minimizing standby power in idle times, but there is a problem that devices maintain Wake-up state continuously, ([0010]) Thus, the power of other wireless communication interfaces except Bluetooth are activated only when the wireless communication interfaces are connected, and there is an effect that power consumption may be decreased. ([0028]) Furthermore, using a whitelist indicating a list of devices and a specific code to activate main power and wireless communication interface, the host responds to a request without waking up the host and activates the main power through the Bluetooth LE, which has lower power consumption. ([0351] [0355]) Thus, it would be advantageous to incorporate the teaching of LEE of the second communication unit to transmit the second identification information when a state of the first communication unit is an OFF state and the second communication device including a storage module configured to store correspondence data indicating a correspondence between the first identification information and the second identification information in order to decrease power consumption and improve response time.

Regarding claim 2, LU in view of LEE teaches all the limitations of the communication system according to claim 1, as discussed above.
Lu, as modified above, further teaches wherein the first communication unit is configured to transmit the first identification information and the second identification information to the second communication device, during pairing processing with the (Fig. 1 “102” Fig. 2 “201” For Bluetooth connection, which is interpreted as during paring processing with the second communication device, the second communication module or the second Bluetooth module broadcasts or transmit the Bluetooth name, which is Bluetooth name of the second module and the MAC address of the first Bluetooth module to host.)
LEE teaches a generation module configured to generate the correspondence data based on the first identification information and the second identification information received from the first communication unit during the pairing processing with the first communication device, ([0324] “The indication message may include first state information indicating a main power state of the server, an identifier for identifying the wireless communication interface supported by the server, second state information indicating a state of the wireless communication interface, a UUID for identifying a service that may be provided by using the wireless communication interface, and the like.” [0351] “The Whitelist means a device set used for a link layer of Bluetooth to filter devices. The Whitelist is constructed by a host and filters a notifier, a scanner or an initiator used by a link layer. This enables that a host constructs a link layer and responds to a request without waking up the host. All device filtering policy needs to use the same Whitelist.” [0369] “The client that establishes the Bluetooth LE connection with the server, in order to activate the wireless communication interface which is intended to connect through the Bluetooth LE, transmits a Write request message that requests a writing of a specific operation code indicating activation to the control point property for activating the wireless communication interface (step, S11050).” [0370] “The server writes the specific operation code to the control point property according to the Write request message transmitted from the client, and performs an operation for activating the wireless communication interface.” Fig. 14, Fig. 15. After establishing connection between the client and the server, the whitelist indicating a list of devices is registered or generated. Furthermore, the Wake-Up packet including an address of the client, a specific code indicating an activation of the main power and a UUID is written by the host.)  and 
wherein the storage module is configured to store the correspondence data generated by the generation module. ([0063] “in the process of transmitting and receiving message to and from the client device, the server device may read data from a memory unit or may write new data to the corresponding memory unit.”[0083] “The memory units 115 and 125 may include a read-only memory (ROM), a random access memory (RAM), a flash memory, a memory card, a storage medium and/or other storage device.”[0369] “The client that establishes the Bluetooth LE connection with the server, in order to activate the wireless communication interface which is intended to connect through the Bluetooth LE, transmits a Write request message that requests a writing of a specific operation code indicating activation to the control point property for activating the wireless communication interface (step, S11050).” [0370] “The server writes the specific operation code to the control point property according to the Write request message transmitted from the client, and performs an operation for activating the wireless communication interface.” Fig. 14 and Fig. 15. The registered whitelist and written specific code based on the transmitted packages are stored in the memory unit.)  

Regarding claim 3, LU in view of LEE teaches all the limitations of the communication system according to claim 1, as discussed above.
LEE further teaches wherein the storage module is configured to store the correspondence data indicating a correspondence rule between the first identification information and the second identification information, ([0063] “in the process of transmitting and receiving message to and from the client device, the server device may read data from a memory unit or may write new data to the corresponding memory unit.”[0083] “The memory units 115 and 125 may include a read-only memory (ROM), a random access memory (RAM), a flash memory, a memory card, a storage medium and/or other storage device.” [0324] “The indication message may include first state information indicating a main power state of the server, an identifier for identifying the wireless communication interface supported by the server, second state information indicating a state of the wireless communication interface, a UUID for identifying a service that may be provided by using the wireless communication interface, and the like.” [0369] “The client that establishes the Bluetooth LE connection with the server, in order to activate the wireless communication interface which is intended to connect through the Bluetooth LE, transmits a Write request message that requests a writing of a specific operation code indicating activation to the control point property for activating the wireless communication interface (step, S11050).” [0370] “The server writes the specific operation code to the control point property according to the Write request message transmitted from the client, and performs an operation for activating the wireless communication interface.” Fig. 14 and Fig. 15. The registered whitelist and written specific code based on the transmitted packages are stored in the memory unit.)  and 
wherein the identification module is configured to identify the first identification information associated with the second identification information received from the second communication unit in accordance with the correspondence rule indicated by the correspondence data. ([0351] “The Whitelist means a device set used for a link layer of Bluetooth to filter devices. The Whitelist is constructed by a host and filters a notifier, a scanner or an initiator used by a link layer. This enables that a host constructs a link layer and responds to a request without waking up the host. All device filtering policy needs to use the same Whitelist.” [0369] “The client that establishes the Bluetooth LE connection with the server, in order to activate the wireless communication interface which is intended to connect through the Bluetooth LE, transmits a Write request message that requests a writing of a specific operation code indicating activation to the control point property for activating the wireless communication interface (step, S11050).” [0363] “The main power of the server is existed in a sleep mode or "OFF" state, and is in activation state or "ON" state when receiving the activation request message. The main power of the server informs that the main power is turned "ON” by forwarding an activation response message to the Bluetooth (step, S11030).” The power state of the main power, which is interpreted as the first identification information, is identified based on the specific code included in the Wake-Up Packet received from the client. Furthermore, based on the whitelist, the filtering policy is used for the Wake-up Packet or the second identification information received from the second communication unit in accordance with the correspondence rule indicated by the correspondence data.)

Regarding claim 4, LU in view of LEE teaches all the limitations of the communication system according to claim 1, as discussed above.
LU, as modified above, further teaches wherein the first communication device is configured to switch the state of the first communication unit to an ON state (Fig. 1 “If the second Bluetooth module receives the Bluetooth connecting event” 109 “The MCU initializes all parameters, powers up the first Bluetooth module,  enters idle state” When the second Bluetooth module receives a Bluetooth connecting event from the host, which is interpreted as when the second communication unit receives the predetermined signal transmitted from the second communication device, at step 109, the MCU of the terminal powers up the first Bluetooth module, which is interpreted as the first communication device switches the state of the first communication unit to an ON state.) and to switch the state of the second communication unit to an OFF state when the second communication unit receives the predetermined signal transmitted from the second communication device. (Fig. 1 108 “The second Bluetooth module is waken up, initializes a disconnecting event to the host, disconnects from the host, and wakes up the MCU by pulling up the connected to the MCU IO” At Step 108, when the second Bluetooth module receives the Bluetooth connecting event, the connection between the second Bluetooth module and the host is disconnected, which is interpreted as switch the state of the second communication unit to an OFF state.)

Regarding claim 5, LU in view of LEE teaches all the limitations of the communication system according to claim 1, as discussed above.
LU, as modified above, further teaches wherein the first communication unit is configured to perform wireless communication in accordance with a BLUETOOTH 3 standard, and wherein the second communication unit is configured to perform wireless ([0085] “the first Bluetooth module adapts a Bluetooth chip in BT  Classic standard, for example, Bluetooth chip 3.0; the second Bluetooth module adapts a Bluetooth chip in BLE standard, for example, Bluetooth chip 4.0.)

Regarding claim 6, LU teaches ; (“First Bluetooth Module” Fig. 3. “102 The MCU reads a MAC address of the first Bluetooth module” Fig. 1. [0085] “the first Bluetooth module adapts a Bluetooth chip in BT Classic standard, for example, Bluetooth chip 3.0.” A first communication unit is interpreted as a Bluetooth chip 3.0 with a MAC address, which is interpreted as first identification information.) and
a second communication unit in which second identification information different from the first identification information is set (“Second Bluetooth Module” Fig. 3, “102 The MCU reads address of the a MAC address of first Bluetooth module, forms a Bluetooth name according to the MAC address of the first Bluetooth module and a SN code of the terminal, and sets the name corresponding to the first Bluetooth module and the second Bluetooth module to be the Bluetooth name” Fig. 1, [0085] “the second Bluetooth module adapts a Bluetooth chip in BLE standard, for example, Bluetooth chip 4.0.” A second communication unit with a Bluetooth name or a BLE chip is interpreted as a second Bluetooth module adapting a Bluetooth chip in BLE standard.)
([0031] “the first Bluetooth module adapts a Bluetooth chip in BT Classic standard; the second Bluetooth module adapts a Bluetooth chip in BLE standard.” As well known in the art before the effective filing date of the claimed invention, a Bluetooth chip in BLE standard operates using less power than a Bluetooth chip 3.0. Furthermore, the applicant discloses that “the BLE chip operates using less power than the BT3 chip” in page 2 Line 9.)
the communication device further comprising an activation module configured to switch the state of the first communication unit to an ON state when the second communication unit receives a predetermined signal transmitted from a communication partner device configured to receive the second identification information, (Fig. 1 “If the second Bluetooth module receives the Bluetooth connecting event” 109 “The MCU initializes all parameters, powers up the first Bluetooth module,  enters idle state” When the second Bluetooth module receives a Bluetooth connecting event from the host, which is interpreted as when the second communication unit receives the predetermined signal transmitted from the second communication device, at step 109, the MCU of the terminal powers up the first Bluetooth module, which is interpreted as the first communication device switches the state of the first communication unit to an ON state.)
(Fig. 1 “107” “108” “109” “111” “112” At step 107, the first Bluetooth module is powered down. Then, when the second communication unit receives the Bluetooth connecting event from host, which is interpreted as the second communication unit receives the predetermined signal transmitted from the second communication device, at step 109, the MCU of the terminal powers up the first Bluetooth module, which is interpreted as the first communication device switches the state of the first communication unit to an ON state. Furthermore, at step 108, the connection between the second Bluetooth module and the host is disconnected, which is interpreted as without transmitting the first identification information to the second communication unit.)
LEE teaches the second communication unit being configured to transmit the second identification information when a state of the first communication unit is an OFF state. (As shown in Fig. 17, when the wireless communication interfaces are off, which is interpreted as when a state of the first communication unit is an OFF state, Bluetooth LE transmits the Wake-Up packet and Advertising packet, which includes the address of the client and the server.)

7 and 8, the claims 7 and 8 do not further teach or define the limitation over the limitations recited in the rejected claims 1, 4, and 6 above. Therefore, LU in view of LEE teaches all the limitations of the claims 7 and 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perrin et al. (United States Patent Application Publication US 2014/0154984) teaches reduced power wireless wake on connection to activate a main power component and a higher power wireless communication subsystem in response to the received beacon through low power sub-system.
ZHOU et al. (United States Patent Application Publication US 2018/0324717) teaches multiple service set wakeup frame to wake up the high power transceiver when a multi-BSS wakeup frame is received by the low power transmitter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.K./Examiner, Art Unit 2187             

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187